UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): September 8, 2009 BioScrip, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 0-28740 05-0489664 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 100 Clearbrook Road, Elmsford, New York (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (914) 460-1600 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule425 under the SectionAct (17 CFR 230.425) ¨Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12). ¨Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240-14d-2(b)). ¨Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective September 8, 2009, the Board of Directors (the “Board”) of BioScrip, Inc. (the “Company”) increased the size of the Board from eight to nine directors and appointed Richard M. Smith to the Board in order fill the vacancy created thereby.Mr. Smith will hold such office until the Company’s next annual meeting of stockholders or until his successor shall be elected and qualified.Mr. Smith currently serves as the Company’s President and Chief Operating Officer. The Board did not appoint Mr. Smith pursuant to any arrangements or understandings between Mr. Smith and the Company or any other person. There are no material transactions between Mr. Smith and the Company. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned duly authorized. Date:Septmebr 10, 2009 BIOSCRIP, INC. By: /s/ Barry A. Posner Barry A. Posner, Executive Vice President 3
